Citation Nr: 0026480	
Decision Date: 10/04/00    Archive Date: 10/10/00

DOCKET NO.  95-20 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased evaluation for lumbosacral 
strain, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel

INTRODUCTION

The veteran had active service from December 1958 to November 
1962.

In May 1967, he claimed service connection for a back 
condition.  A September 1967 rating decision granted service 
connection for lumbosacral strain, and assigned a 20 percent 
disability evaluation.  An April 1970 decision by the Board 
of Veterans' Appeals (Board) denied an increased rating.  A 
November 1978 rating decision increased the evaluation to 40 
percent, and a subsequent rating decision in November 1981 
reduced it to 20 percent.  The veteran appealed that rating 
decision; a July 1984 Board decision determined that a higher 
evaluation was not warranted.

In September 1993, the veteran sought an increased 
evaluation.  This case comes to the Board from an April 1994 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office and Insurance Center (ROIC) in Philadelphia, 
Pennsylvania, that denied the claim.


REMAND

Evidence

The veteran's service medical records show that, while 
playing basketball on 30 December 1960, he fell and injured 
his back.  He continued to complain of pain in January 1961; 
there was some bilateral muscle spasm, but X-rays showed no 
bony abnormality, and the impression was contusion and 
strain.  He continued to complain of pain, and was 
hospitalized from 18 January to 6 February.  When examined on 
20 February 1961, he said his back was only symptomatic with 
heavy lifting.  There was no spasm of paraspinous muscles, no 
tilt, and no localized tenderness.  The examiner said that 
the only restriction on his activity should be heavy lifting.  
He continued to play basketball, as evidenced by a March 1962 
treatment record showing a basketball injury to his left 
fifth finger.

An August 1967 VA examination noted moderate paraspinal 
muscle spasm and pain on deep palpation.  Strength and 
sensation were intact in the lower extremities, and X-rays 
were negative, but the veteran was hospitalized from 20 
August to 6 September.  The discharge diagnosis was 
lumbosacral strain.

A July 1969 VA examination found mild spasm of the lumbar 
paravertebral muscles, with no limitation of motion of the 
lumbar spine.  X-rays showed narrowing of the lumbosacral 
joint.  The diagnosis was bilateral strain of the lumbar 
paravertebral muscles.

An August 1972 VA examination found tenderness, limitation of 
motion, positive straight leg raising, and marked 
paravertebral muscle spasm.  X-rays again showed narrowing of 
the lumbosacral joint.  The impression was acute and chronic 
lumbosacral strain.

A September 1978 VA examination found moderate limitation of 
motion of the lumbosacral spine and mild left paravertebral 
muscle spasm.  Deep tendon reflexes were active and equal, 
but straight leg raising was positive on the left.  X-rays of 
the lumbar spine were not remarkable.  The impression was 
recurrent lumbosacral strain with left sciatic neuropathy.

An October 1981 VA examination made "no real objective 
findings."  X-rays showed a normal lumbosacral spine, and 
the examiner, who noted a "very marked emotional overlay," 
said he concurred with the X-ray report.

As indicated above, a November 1981 rating decision reduced 
the evaluation from 40 to 20 percent, effective March 1982.

At a December 1982 VA examination, the veteran complained of 
back pain that extended down the left leg to the knee.  He 
held himself rigidly, moved slowly and carefully, and said 
that that was an average day and he had had pain like that 
for 17 years.  However, the examiner said that "objective 
findings were not supportive."  He said the veteran held his 
muscles tightly as he bent forward but, when he relaxed, 
there was no muscle spasm.  During the examination, the 
veteran complained of pain in the right sacroiliac region and 
the examiner said that the veteran "corrected himself and 
stated that he had more pain in his right leg than he had 
told me was in his left leg."  The examiner said that, 
"just as he was careful about bending his back[,] he only 
permitted about 40 degrees of bending forward, almost 0 
backward, and about 20 degrees to each side with complaints 
of pain during this relatively small range of motion.  
This[,] of course[,] was voluntary limitation and did not 
represent a true range of motion."  X-rays were within 
normal limits.  The examiner said, "In the absence of any 
significant objective orthopedic findings[,] I am unable to 
make a specific diagnosis of his back complaints on the basis 
of this examination."

April 1993 magnetic resonance imaging of the veteran's lumbar 
spine by the Wyoming Valley Imaging Center revealed 
circumferential disc bulging at L5-S1, with no herniation, 
stenosis, or nerve root encroachment.

An October 1993 VA examination found no neurologic deficit.  
Forward flexion was to 90 degrees, extension to 30 degrees, 
lateral flexion to 40 degrees, and rotation to 35 degrees.  
The diagnosis was chronic low back syndrome.

At an October 1995 VA neurologic examination, there was no 
limitation of motion of the hips, but there was pain in the 
sacroiliac area at the extremes of the range of motion on the 
right.  The examiner said that the veteran was asymptomatic 
and no disease was found.

At an October 1996 VA neurologic examination, strength was 
equal and normal bilaterally, deep tendon reflexes were 
symmetrical, and there was no evidence of an extensor plantar 
response.  Straight leg raising in the sitting position was 
almost to 90 degrees, and there was no definitive sensory 
deficit.  The examiner recommended electromyography to 
determine whether there was lumbosacral radiculopathy.  
Electromyography later that month found no electrophysiologic 
evidence of diffuse peripheral neuropathy or lumbosacral 
radiculopathy.

At an October 1996 VA examination, there was no pain on 
percussion of the lumbar spine, no spasm of the paraspinal 
muscles, and no discomfort on deep palpation of the 
paraspinal muscle mass.  Circumference of the thighs was 
equal, but there was a ?-inch difference in circumference of 
the calves.  Straight leg raising was negative to 90 degrees 
bilaterally.  Deep tendon reflexes were brisk and equal.  
Sensation was intact to light touch throughout both lower 
extremities except for a very slight diminution over the 
right fifth metatarsal; sensation to pinprick was reduced on 
the right.  X-rays showed narrowing of the L5-S1 disc space, 
with no other abnormalities.  The diagnosis was chronic 
lumbosacral strain with mild right radiculopathy.

At a March 2000 VA examination, the examiner said he did not 
have the claims file for review.  The veteran reported "pain 
attacks" 10 to 15 times per month.  The examiner estimated 
that the veteran's disability would increase by 20 percent 
above the baseline during a flare-up.  On examination, there 
was mild tenderness from L4 to S1 but no paraspinal muscle 
spasm.  There was 90 degrees of forward flexion, 30 degrees 
of extension, 30 degrees of lateral flexion to the right, and 
25 degrees to the left.  the examiner said that X-rays showed 
degenerative joint disease changes with diminution of the 
disc space at L5-S1.  The diagnosis was degenerative disc 
disease at L5-S1.  The examiner said that the veteran denied 
fatigability, lack of endurance, and incoordination.

Analysis

The veteran has disagreed with the evaluation assigned his 
service-connected back disorder, such a claim is generally 
well grounded, and VA has a duty to assist him in gathering 
evidence pertaining to it.  See Jackson v. West, 12 Vet.App. 
422, 428 (1999), citing Proscelle v. Derwinski, 2 
Vet.App. 629 (1992).  The duty to assist includes a thorough 
and contemporaneous examination of the veteran that takes 
into account the records of prior medical treatment and prior 
examinations, "so that the evaluation of the claimed 
disability will be a fully informed one."  Seals v. Brown, 8 
Vet.App. 291, 295 (1995), citing Green v. Derwinski, 1 
Vet.App. 121 (1991), and other cases; 38 C.F.R. § 3.326.

Each disability must be viewed in relation to its history.  
38 C.F.R. § 4.1.  Further, different examiners may use 
different language to describe the same disability, so it is 
the responsibility of adjudicators to interpret examination 
reports in light of the whole recorded history of the 
disability and reconcile them into a consistent picture so 
the evaluation accurately reflects the elements of 
disability.  38 C.F.R. § 4.2.  However, if the diagnosis on 
the examination report is not supported by the clinical 
findings therein, or if the report is not sufficiently 
detailed, it is incumbent upon the adjudicator to find the 
report inadequate for evaluation purposes and return it.  Id.

Thus, it is clear, from the foregoing, that both examiners 
and adjudicators must take into account the records of prior 
medical treatment and prior examinations.  We have endeavored 
here to summarize the examination reports of record for the 
benefit of examiners and adjudicators.  We believe this 
summary reflects some disparity in the reports, and 
highlights a need for their reconciliation before we render a 
final decision.

This remand is required because the report of the March 2000 
VA examination is inadequate for evaluation purposes.  First, 
the examiner indicated that the claims file was not available 
for his review, so he was unable to take into account the 
records of prior medical treatment and prior examinations.  
Second, the examiner diagnosed degenerative disc disease, but 
clinical findings do not appear to establish that diagnosis 
and, except for some narrowing of the disc space at L5-S1, a 
finding first made in 1969, do not appear to support it.  
Moreover, results of the April 1993 magnetic resonance 
imaging and the October 1996 electromyography, reports which 
were not available for the most recent examiner to review, 
also seem to augur against it.  Finally, at the March 2000 
examination, the veteran reported "pain attacks" 10 to 15 
times per month and the examiner estimated that the veteran's 
disability would increase by 20 percent above baseline during 
a flare-up.  We cannot discern, from that language, whether 
the examiner equated "pain attacks" with flare-ups.  If he 
did, then it is unclear whether the examiner equated 
"baseline" to painlessness or to the level of disability 
that supports the present 20 percent disability rating.  In 
any event, the language used is not sufficiently clear to be 
useful for evaluation purposes.

The Board notes that we are not empowered to reach medical 
determinations without considering independent medical 
evidence to support our findings, and must cite to competent 
evidence of record to support our conclusions.  See Rucker v. 
Brown, 10 Vet.App. 67, 74 (1997), citing Colvin v. Derwinski, 
1 Vet.App. 171 (1991), and Hatlestad v. Derwinski, 3 Vet.App. 
213 (1992).  Thus, we are not competent to resolve the above 
described uncertainty on our own.

Moreover, where, as here, the issue is the evaluation to be 
assigned for disability of joints, the applicable authorities 
are the case of DeLuca v. Brown, 8 Vet.App. 202 (1995), and 
38 C.F.R. §§ 4.40 and 4.45.  Pursuant to those authorities, 
examiners should determine whether, or how, use of a disabled 
joint actually affects its function.  Thus, examiners should 
determine whether the joint in question exhibits weakened 
movement, excess fatigability, or incoordination and, if any 
of these characteristics of disability are exhibited, the 
determinations should, if feasible, be expressed in terms of 
the degree of limitation of motion attributable thereto.  
Examiners should also determine whether the veteran 
experiences flare-ups of the disorder and, if so, whether 
those flare-ups cause greater limitation of motion.  The 
requirements of DeLuca are reiterated here, but we realize 
that the RO recognized them in requesting the examination and 
that the examiner attempted to fulfill them.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should obtain from the veteran 
the names and addresses of all health care 
providers from whom he has received 
treatment for a back disorder since 1994.  
Thereafter, the RO should obtain legible 
copies of all records that have not already 
been obtained.

2.  Upon completion of the development in 
paragraph 1 above, the veteran should be 
afforded a VA examination to determine the 
nature and extent of all low back 
disability.

a.  It is imperative that the examiner 
reviews this decision and the entire claims 
folder, particularly the reports listed 
above, prior to the examination.

b.  The examiner should conduct 
complete range of motion studies and all 
indicated tests.

c.  The examiner should determine 
whether there is clinical evidence of 
additional limitation of motion of the low 
back due to pain, weakened movement, excess 
fatigability, or incoordination and, if so, 
the degree of same.  The foregoing factors 
of additional disability are based on use of 
the joint, so it may be necessary for the 
veteran to perform repetitive motions or 
exercises to enable the examiner to assess 
them clinically.

d.  The examiner should determine 
whether there is clinical evidence of 
additional limitation of motion of the low 
back due to flare-ups of the disorder 
outside the examination setting and, if so, 
the degree of same.

e.  The examination report should 
indicate whether there is clinical evidence 
of lumbosacral strain, the disability for 
which service connection was originally 
granted.

f.  The examination report should 
indicate whether there is clinical evidence 
of other, different low back disabilities, 
ones for which service connection has never 
been granted.  If there is such evidence, 
the examiner should explain the 
relationship, or distinction, between, or 
among, the veteran's back disabilities.

g.  All functional limitations 
attributable to lumbosacral strain must be 
fully described.

h.  The factors upon which the medical 
opinion is based must be set forth in the 
report.

3.  After the foregoing actions have been 
taken, the RO should review the file to 
ensure completion of the required 
development.  When the required development 
has been completed, and all evidence 
obtained has been associated with the file, 
the RO should review the claim.  If the 
decision remains adverse to the veteran in 
any way, he and his representative should be 
furnished with a Supplemental Statement of 
the Case and afforded a reasonable 
opportunity to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned, if appropriate, to the Board.  The 
veteran need take no further action until he is informed, but 
he may furnish additional evidence and argument while the 
case is in remand status.  Kutscherousky v. West, 12 Vet.App. 
369 (1999); Booth v. Brown, 8 Vet.App. 109 (1995); Quarles v. 
Derwinski, 3 Vet.App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded to the RO by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court), for additional evidentiary development or 
other action, must be handled in an expeditious manner.  See 
The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 
103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, the VBA Adjudication Procedure Manual, M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03, directs the RO to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.




		
	ANDREW J. MULLEN
	Veterans Law Judge
	Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of this appeal.  38 C.F.R. § 20.1100(b) (2000).


